People v Almodovar (2020 NY Slip Op 02164)





People v Almodovar


2020 NY Slip Op 02164


Decided on April 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020

Gische, J.P., Gesmer, Oing, Moulton, JJ.


11327 3946/08

[*1]The People of the State of New York, Respondent,
vEshawn Almodovar, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Benjamin Wiener of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kristian D. Amundsen of counsel), for respondent.

Judgment of resentence, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered February 9, 2018, resentencing defendant to a term of 15 years, unanimously affirmed.
Given the seriousness of the underlying crime, during which defendant shot two victims, killing one of them, we find that the resentencing court providently exercised its discretion in denying youthful offender treatment (see generally People v Drayton , 39 NY2d 580 [1976]), and in reducing the original sentence from 20 years to 15 years. We perceive no basis for further reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2020
CLERK